UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-2182


LONNIE B. BARBEE,

                     Plaintiff - Appellant,

              v.

ISOTHERMAL COMMUNITY COLLEGE; RUSSELL WICKER; DAVID
LIBERA; THAD HARRILL; STEPHEN MATHENY; WALTER DALTON;
SALONIA THORN,

                     Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina, at
Asheville. Martin K. Reidinger, Chief District Judge. (1:18-cv-00267-MR-WCM)


Submitted: December 6, 2021                                       Decided: January 19, 2022


Before GREGORY, Chief Judge, KING, Circuit Judge, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lonnie B. Barbee, Appellant Pro Se. Matthew J. Gilley, Brian N. McCracken, FORD &
HARRISON LLP, Spartanburg, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lonnie B. Barbee appeals the district court’s order granting Defendants’ motion for

summary judgment and dismissing his employment discrimination complaint. On appeal,

we confine our review to the issues raised in the informal brief. See 4th Cir. R. 34(b).

Construing his informal brief liberally, see Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(stating that pro se filings should be liberally construed), Barbee challenges only the district

court’s disposition of his wrongful termination age discrimination claim. Because Barbee

does not challenge the bases for the district court’s disposition of his other claims, he has

forfeited appellate review of all other claims. See Jackson v. Lightsey, 775 F.3d 170, 177

(4th Cir. 2014) (“The informal brief is an important document; under Fourth Circuit rules,

our review is limited to issues preserved in that brief.”).

       We review a district court’s decision to grant summary judgment de novo. See

Seremeth v. Bd. of Cnty. Comm’rs Frederick Cnty., 673 F.3d 333, 336 (4th Cir. 2012). Our

review of the record leads us to conclude that the district court did not err in denying

Barbee’s age discrimination claim. Accordingly, we affirm the denial of that claim for the

reasons stated by the district court. Barbee v. Isothermal Cmty. Coll., No. 1:18-cv-00267-

MR-WCM (W.D.N.C. Oct. 19, 2020). We deny Barbee’s request for appointment of

counsel and dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED



                                               2